Citation Nr: 1412205	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-05 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 70 percent prior to November 13, 2009, for a dysthymic disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected dysthymic disorder, prior to November 13, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to August 2006. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from March 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The March 2009 rating decision granted service connection for dysthymic disorder and assigned a 70 percent rating effective August 2, 2006.  The May 2009 rating decision denied entitlement to TDIU.   

In a December 2009 rating decision the RO increased the rating for dysthymic disorder to 100 percent disabling, effective November 13, 2009, the date the Veteran was admitted to an inpatient mental health treatment center demonstrating an increase in symptomatology.  As this increase does not represent the maximum benefits sought, the Veteran's claim is not abrogated and remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In January 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. Prior to July 21, 2009 the Veteran's dysthymic disorder has been manifested by no more than occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood due to symptoms such as difficulty sleeping, irritability and anger episodes, avoidance of friends, depression, anxiety, panic attacks, obsessive and ritualistic behavior, and strained family relations, without delusions or disorientation. 

2. After July 21, 2009, the Veteran's dysthymic disorder has been manifested by total occupational and social impairment.

3. The weight of the evidence of record demonstrates that the Veteran was unable to secure or maintain substantially gainful employment due to his dysthymic disorder disability prior to November 13, 2009, rated as 70 percent disabling at that time.


CONCLUSIONS OF LAW

1. The criteria for disability rating greater than 70 percent for dysthymic disorder, for the period of time prior to June 21, 2009, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 9433 (2013).

2. The criteria for a 100 percent scheduler rating for dysthymic disorder since June 21, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.126(a), 4.130, and Diagnostic Code 9433 (2013).

3. The criteria for a TDIU rating due to the service-connected dysthymic disorder prior to June 21, 2009 have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VA will notify the claimant of: (1) any information and medical or lay evidence needed for claim substantiation, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice requirements also apply to informing a veteran as to the degree of disability and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The November 2007 and January 2008 VCAA notice letters were provided before service connection was granted, thus the above the notice requirements are satisfied and VA's duty to notify in this claim has been satisfied. 

For the TDIU claim, the VCAA notice letter sent to the Veteran in April 2009 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish TDIU as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining all relevant records pertinent to the issue decided on appeal.  VA has obtained the service personnel and treatment records, VA medical reports, as well as the lay statements and testimony of the Veteran and his representative.  VA conducted examinations, which included medical opinions, in March 2009 and July 2009.  The VA examination reports reflect a review of the claims file and interview with the Veteran and examination of the Veteran.  They contain findings regarding the Veteran's psychiatric disorder which are supported by the evidence, to include lay evidence and clinical data.  Hence, the Board finds the VA examination reports are adequate for VA purposes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, there is no indication that there is any additional relevant evidence to be obtained by either the VA or the Veteran.  

Initial Increased Rating for Dysthymic Disorder

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

"Staged ratings" for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's dysthymic disorder is rated under 38 C.F.R. § 4.130 pursuant to the general rating criteria for mental disorders under DC 9433.  Under that code, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Background

By way of history, service treatment records show that the Veteran was treated in April 2006 for adjustment disorder with disturbance of emotions (depression and anxiety) and conduct.  An April 2006 Report of Mental Status Evaluation indicates the Veteran reported suicidal ideation without a plan.  The report notes that the Veteran was very preoccupied with the course of his mother's death.

The Veteran reports in a March 2006 letter that his mother passed away while he was in Iraq.  He indicates he was prevented from returning home despite Red Cross messages notifying the Veteran of the terminal nature of his mother's illness.  The Veteran was discharged under honorable conditions in August 2006 after going AWOL in April 2006 and refusing to return to Iraq after his mother's passing. 

VA treatment records show the Veteran was first treated for depression in November 2007 at the Houston VAMC.  In January 2008 VA treatment records indicate the Veteran reported doing well with his medication prescribed to treat depression. 

A January 2009 mental health assessment from the Las Vegas VA medical Center (VAMC) indicates the Veteran came to Las Vegas from Texas in hopes of finding work.  The clinician noted a history of suicidal ideation.  The clinician reported symptoms of impulsive and/or aggressive tendencies, depression, feeling stressed and unresolved grief over the death of his mother and not being able to be with her before she died.  The clinician indicated that the Veteran was hopeful as long as he had some belief that he could control the situation.  The clinician also noted that "the Vet is able to focus on getting reestablished and wants to start his own business." 

During a March 2009 VA examination the Veteran reported symptoms of depression, feelings of hopelessness and no desire to do anything.  He described his sleep as very erratic.  The Veteran reported avoiding relationships with people and being unable to hold on to a job.  The examiner indicated that the Veteran had no friends and did not relate socially, noting that "he tried joining the baseball team in U.S. Vets, but when he exerts himself he gets nervous and panicky."  The examiner reported a history of suicidal thoughts, stating that "he had thoughts of shooting himself because he felt depressed and angry with his superiors in Iraq.  He said that in the past he probably has had six to seven times when he had suicidal thoughts."  The Veteran also described memory impairment.  The examiner stated "he tends to forget his appointments.  He has been forgetting names lately and sometimes directions."  The examiner also noted the Veteran's obsessive rituals and further stated:

He says that when he hears a song, the words of the song stay in his head for a long time, even when it is a song he does not like.  He also washes his hair six times before 7:30 in the morning.  He also washes his hands many times during the day.  He said that he avoids anything mathematical because he is afraid of making any mistakes with calculations because he said he was always poor in math.  He says he gets panicky every time he feels like he is not in control of situations.  He says that when he gets panicky, he hyperventilates.  He gets heart palpitations.  He feels scared and feels like running away.

The Veteran reported impulse control problems and told the examiner that he had impulsive spending tendencies.  The Veteran recounted a time he had an impulse to gamble and bought about $300 worth of lottery tickets in a 20 minute period of time.  Lastly, the Veteran stated that he had trouble sleeping and that he has a recurrent dream or nightmare about being caught in a wave of which he cannot get out. 

The Veteran was diagnosed with dysthymic disorder, possible recurrent depression and obsessive-compulsive disorder.  He was assigned a GAF score of 45 to 50.  Based on the examination, the examiner opined:

I believe that he has mental disorder signs and symptoms which result in deficiencies in most of the follow areas: work.  He has not been able to work since 2007.  He has impaired family relationships.  He has little periods of impulsive gambling, even though he does not see himself as a gambler.  He has thinking disturbance.  He says that he generally feels suspicious of people and it is difficult for him to trust people.  His mood is depressed. 

VA mental health treatment records from June 2009 note the Veteran presented with problem of "anger, anxiety, depression."  The clinician reported the Veteran lived with his new wife in Atlantic City, NJ.  No other relationships were noted.  During treatment the Veteran complained of short term memory loss, sleep disturbances and paranoia.  The clinician noted that anger had been a problem living with his new wife and step kids.  The clinician stated "he described incidents of breaking chairs and attempting to break in doors.  The local police have been to this home but not charged him."  During the posttraumatic stress disorder screening the Veteran indicated he was easily startled, felt numb or detached from other people, activities or surroundings, had little interest or pleasure in doing things nearly every day and felt depressed or helpless nearly every day.   The Veteran was diagnosed with dysthymia (by history) and assigned a GAF score of 60.   

During the July 2009 VA examination the examiner noted symptoms of suicidal ideations, homicidal ideations, impaired impulse control and obsessive rituals.  The Veteran reported getting mad at his wife and throwing things.  The Veteran was diagnosed with dysthymic disorder and assigned a GAF score of 50.  Based on the examination, the examiner did not think that the symptoms of the Veteran's mental disorder resulted in total occupational and social impairment due to mental disorder signs and symptoms, but his symptoms did result in deficiencies most areas.  The examiner cited examples of impulsiveness, depression, anxiety, erratic sleep patterns and inability to maintain employment. 

August 2009 VA treatment records indicate the Veteran reported depression, anxiety and difficulty sleeping.  The Veteran reported symptoms of irritability, anger, racing thoughts and excess activity.  The Veteran stated he had temper outbursts at home, had put a hole in the wall and was locked out.  The clinician noted obsessive behavior stating the Veteran "stays compulsively clean, washes hands excessively, washes hand 20 minutes per day."  

Later in August 2009 the Veteran was seen again for mental health treatment at a VAMC.  The physician indicated the Veteran was anxious and needed help with housing and legal aid because had to go to court over domestic violence issues.  The clinician stated "Because he and wife repeatedly fight (he throws, breaks things; she assaulted him, broke his tooth..) and she repeatedly throws him out..."  The Veteran denied suicidal ideations, but stated he thinks about suicide when fighting with his wife.  The Veteran reported repeatedly thinking he saw his dead mother out of the corner of his eye, but realizing she was not there when he turned his head.  The examiner noted no signs of actual visual hallucinations.  

On November 9, 2009 the Veteran was seen for mental health counseling with his wife in the morning regarding marital conflict.  In the afternoon the Veteran was admitted to inpatient care by his treating psychiatrist after learning from the state's Department of Youth and Family services that the Veteran could not be in the same household as his children and if he attempted to be, the children would be removed from the home.  Later in the day during treatment, the Veteran reported not sleeping at night more than 4 hours.  He had startled reactions to loud noises and problem controlling his anger.  The Veteran reported that during the last four months he had arguments with his wife who is pregnant.  The police were called five times and the Veteran was incarcerated twice.  The physician indicated the Veteran hit his pregnant wife in her face.  He stated "the Veteran was "pushing and pulling" his wife."  

Analysis 

The Board finds that the evidence did not show the symptomatology required for a 100 percent rating prior to June 21, 2009 under the rating schedule.  However, the Veteran did meet the criteria for a 100 percent schedular rating effective June 21, 2009.  

Prior to June 21, 2009 

The Board finds that the Veteran's symptoms of dysthymic disorder most nearly approximated, at worst, the criteria associated with a 70 percent rating for the period prior to June 21, 2009 under the general formula for rating mental disorders.  During the March 2009 and June 2009 VA examinations, the Veteran exhibited total occupational impairment, but did not exhibit total social impairment.  The Veteran's speech and thought process were not a problem, he was well oriented, and there was no evidence of a problem with hygiene.  While there was evidence of suicidal ideations during the period that is relevant to this appeal, the Veteran's suicidal ideations are contemplated by the 70 percent criteria and the Veteran's symptoms are not persistent as described in the 100 criteria. 

While the Veteran was unable to maintain consistent employment prior to June 21, 2009, he was able to perform activities of daily living, could drive an automobile, and had not been shown to manifest any persistent danger of hurting himself or others.  Thus, the Veteran was capable of limited social functioning.  The overall disability picture of the Veteran prior to June 21, 2009, as discussed in VA treatment records from December 2007 to June 2009 and VA examinations in March 2009 and June 2009, includes symptoms of depression, anxiety, panic attacks, obsessive rituals, short term memory impairment, anger, irritability, social avoidance, erratic sleeping patterns, and paranoia.  These symptoms result in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood, but they do not result in total occupational and social impairment.  During this time period the Veteran got married.  Treatment records from June 2009 note that the "patient lives with his new wife in Atlantic City, NJ.  Couple married in May 2009 after only a few weeks knowing each other."  This indicates the Veteran did not suffer from total social impairment during this time period.  Only after the Veteran started having domestic violence issues in August 2009 did he start to display symptoms of total social impairment. 

Both the March 2009 and July 2009 VA examiners opined that the Veterans mental disorder symptoms resulted in deficiencies in most areas such as work, family relations, judgment, thinking and mood, but they did not result in total occupational and social impairment. 

The Board also finds that the Veteran has presented a credible description of his dysthymic disorder symptoms.  During the January 2012 hearing the Veteran verified the symptoms reported by the treating clinicians and VA examiners between November 2007 and June 2009.  The Veteran reported anxiety, social avoidance and feeling hopeless.  He stated "It's hard for me to motivate myself.  I feel helpless at times most part of the day.  And it just-the anxiety, once I feel hopeless the anxiety kicks in and I feel numb like I'm not able to do anything or even control any situation that I come to during the day."  The Veteran also reported symptoms of memory impairment, impulsiveness, obsessive behavior, anger, irritability and erratic sleep patterns.  These reports are consistent with the severity of symptoms described in the VA treatment records and examinations.  The Veteran reported the inability to maintain employment due to his symptoms.  The Board finds that the Veteran's testimony during the January 2012 hearing and statements to the VA examiners is competent and credible and consistent with a 70 percent disability rating prior to June 21, 2009.

As for the GAF scores, the record shows that during the appeal period the Veteran had GAF scores ranging from 45 to 60, which are indicative of moderate to serious symptoms denoting major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood and consistent with a 70 percent disability evaluation.

After June 20, 2009

During the November 9, 2009 treatment notes the Veteran indicated he had arguments with his wife during the last four months resulting in the police being called and incarceration.  The Veteran reported hitting his pregnant wife.  This account is consistent with the August 2009 treatment records that report domestic violence issues between the Veteran and his wife.  In August 2009, the Veteran reported repeatedly fighting with his wife as well as temper outbursts at home.  

During the June 2009 VA examination, the Veteran reported that his anger had been a problem.  The examiner noted "he described incidents of breaking chairs and attempting to break in doors.  The local police have been to this home but not charged him."  Based on the progression of the Veteran's irritability and anger issues from the June 2009 VA examination to the reported domestic violence incidents in November 2009, a 100 percent rating is warranted effective June 21, 2009, the day after the June 2009 VA examination.  During the four months prior to November 2009, the Veteran reported five violent episodes involving the police and arrests.  See November 16, 2009 VA treatment record.  During this time, the Veteran exhibited total social impairment based on his inability to maintain a relationship with his wife and becoming violent towards her.  As total occupational impairment during this time period has already been established, a 100 percent rating is warranted effective June 21, 2009. 

Extraschedular Rating 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation is fully adequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability during the appeal period, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  The Veteran's symptoms include difficulty sleeping, irritability and anger episodes, avoidance of friends, depression, anxiety, panic attacks, obsessive and ritualistic behavior, and strained family relations, without delusions or disorientation.  These symptoms and disability picture are contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

TDIU is warranted where the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, because of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total and when the Veteran is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Thus, the Veteran satisfies the schedular requirements for consideration of a TDIU based on his service-connected dysthymic disorder; rated as 70 percent disabling prior to June 21, 2009.  See 38 C.F.R. §§ 3.340, 4.16(a). 

The remaining question before the Board therefore is whether the Veteran is unable to secure or follow a substantially gainful occupation because of the service-connected disability prior to the grant of full benefits for dysthymic disorder on June 21, 2009.  Id.  

The record reflects that the Veteran has not been able to maintain gainful employment prior to June 21, 2009 as VA examiners and clinicians have reported that the Veteran was unemployed for the majority of the appeal period.  However, the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The March 2009 VA examiner opined that the Veteran's mental disorder resulted in "deficiencies in most areas: work.  He has not been able to work since 2007."  During the June 2009 VA examination the Veteran stated "I have tried so many jobs since I have been out, but I can't commit myself to a job."  The examiner stated "the Veteran's obsessions, compulsions, poor motivation, erratic sleep pattern, and impulsiveness are obstacles to his ability to manage gainful employment productivity." 

During the January 2012 hearing the Veteran testified that the reason he was unable to work was because of his depression and anxiety.  He reported loss of motivation and giving up.

Moreover, the Veteran's symptomatology had been characterized as severe, and he had been assigned a GAF scale scores between 45 and 60.  Such scores are indicative of serious symptoms or serious impairment in social, occupational or school functioning.  Such GAF scores are compatible with findings of unemployability.  

In light of the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence demonstrates that the Veteran was unable to secure or maintain a substantially gainful occupation as a result of service-connected dysthymic disorder prior to June 21, 2009.  Accordingly, entitlement to a TDIU rating due to the service-connected dysthymic disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 (benefit of the doubt rule); 4.16(a) (criteria for schedular TDIU).


	(CONTINUED ON NEXT PAGE)





ORDER

An initial rating in excess of 70 percent prior to June 21, 2009, for dysthymic disorder is denied.

A rating of 100 percent for dysthymic disorder from June 21, 2009, is granted, subject to applicable law and regulations governing the award of monetary benefits.

Entitlement to a TDIU rating due to the service-connected dysthymic disorder prior to June 21, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


